WOODLEY, Judge.
Appellant was arrested in Tom Green County, Texas, upon a warrant issued by J. P. Spangler, Justice of the Peace, Precinct No. 1, Grayson County, Texas, in which court appellant was charged by complaint with the felony offense of swindling. No bond was set, and upon arresting appellant the sheriff of Tom Green County placed him in jail.
By habeas corpus appellant sought to be released upon bail for his appearance before said Justice Court of Precinct No. 1 of Grayson County, Texas, and upon being denied such relief has appealed to this court.
Art. 451 C.C.P. is controlling, and requires in such case of *362arrest that the sheriff making the arrest “shall require a reasonable amount of bail.”
The judgment denying the relief prayed for is reversed, and the sheriff of Tom Green County is directed to release appellant from custody upon his entering into a good and sufficient bond, to be approved by said sheriff, in the reasonable amount to be set by the said sheriff, payable to the State of Texas and conditioned, as required by law, for appellant’s appearance before the Justice Court, Precinct No. 1 of Grayson County, Texas, instanter.